EXHIBIT 10.14

 

THE CIT GROUP/BUSINESS CREDIT, INC.
1211 Avenue of the Americas
New York, New York 10036

November 11, 2003

Rock of Ages Corporation
772 Graniteville Road
Barre, Vermont 05654

Attention:    Mr. Kurt M. Swenson
                  Chief Executive Officer

RE:             Sixth Amendment and Waiver

Gentlemen:

     We refer to the Financing Agreement, dated as of December 17, 1997 (as
amended, the "Financing Agreement"), among Rock of Ages Corporation, Rock of
Ages Kentucky Cemeteries, LLC, Carolina Quarries, Inc., Autumn Rose Quarries,
Inc., Pennsylvania Granite Corp., Keith Monument Company LLC, Rock of Ages
Memorials, Inc. and Sioux Falls Monument Co. (collectively, the "Companies"),
the lenders party thereto (collectively, the "Lenders"), and The CIT
Group/Business Credit, Inc., as agent for the Lenders (in such capacity, the
"Agent"). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Financing Agreement.

   1.   Waiver.  You have notified us that the Operating Cash Flow Ratio of the
Companies for the fiscal quarter ending in September 2003 was (3.86) to 1. The
failure of the Companies to have maintained an Operating Cash Flow Ratio of at
least 1.25 to 1 constitutes a violation of Subparagraph 14 of Section 7 of the
Financing Agreement and an Event of Default under Subparagraph 1(f) of the
Financing Agreement (the "Designated Default").

   The Lenders hereby waive the Designated Default as an Event of Default.
Nothing herein shall constitute a waiver by the Agent or any Lender of any other
Default or Event of Default, whether or not the Agent or any Lender has any
knowledge thereof, nor shall anything herein be deemed a waiver by the Agent or
any Lender of any Default or Event of Default which may occur after the date
hereof.

   2.   Amendment.  The Companies, the Lenders and the Agent hereby agree that,
effective as of October 1, 2003: (a) each Applicable Fee Percentage set forth in
the definition of the term "Applicable Fee Percentage" in the Financing
Agreement shall be increased by .25%; and each Applicable Increment set forth in
the definition of the term "Applicable Increment" in the Financing Agreement
shall be increased by .25%.

   By signing below, each of the Companies hereby represents and warrants that:
(a) all of the representations and warranties set forth in the Financing
Agreement (except for such representations and warranties that were only
required to be true and correct as of a prior date) are true and correct in all
material respects on the date hereof; and (b) no Default or Event of Default
(other than the Designated Default) has occurred and is continuing on the date
hereof.

--------------------------------------------------------------------------------

   The waiver of the Designated Default contained herein shall become effective
upon our receipt of one or more counterparts of this letter signed by all of the
Companies and the other Lender.

     Except as herein expressly amended, the Financing Agreement and all other
agreements, documents, instruments and certificates executed in connection
therewith (collectively, the "Loan Documents") are hereby ratified and confirmed
in all respects and shall remain in full force and effect in accordance with
their respective terms. All references to the Financing Agreement in the
Financing Agreement and the other Loan Documents shall mean the Financing
Agreement as amended hereby.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.

Please sign below to indicate your agreement to the term hereof.

 

Very truly yours,

THE CIT GROUP/BUSINESS CREDIT, INC.
   as Lender and Agent

By: /s/ John Thomas                                        
Name: John Thomas
Title:    Assistant Vice President

 

 

Agreed to by:

 

 

 

ROCK OF AGES CORPORATION

By: /s/ Kurt M. Swenson                             
Name:  Kurt M. Swenson
Title:    Chairman and Chief Executive Officer

 

 

 

 

ROCK OF AGES KENTUCKY CEMETERIES, LLC

By: /s/ Kurt M. Swenson                              
Name: Kurt M. Swenson
Title:    Chairman and Chief Executive Officer

 

- 2 -

 

 

CAROLINA QUARRIES, INC.

By: /s/ Kurt M. Swenson                            
Name:  Kurt M. Swenson
Title:    Chairman and Chief Executive Officer

 

 

 

AUTUMN ROSE QUARRIES, INC.

By: /s/ Kurt M. Swenson                             
Name:  Kurt M. Swenson
Title:    Chairman and Chief Executive Officer

 

 

 

PENNSYLVANIA GRANITE CORP.

By: /s/ Kurt M. Swenson                            
Name:  Kurt M. Swenson
Title:    Chairman and Chief Executive Officer

 

 

 

KEITH MONUMENT COMPANY LLC

By: /s/ Kurt M. Swenson                             
Name:  Kurt M. Swenson
Title:    Chairman and Chief Executive Officer

 

 

 

ROCK OF AGES MEMORIALS INC.

By: /s/ Kurt M. Swenson                           
Name:  Kurt M. Swenson
Title:    Chairman and Chief Executive Officer

 

 

 

SIOUX FALLS MONUMENT CO.

By: /s/ Kurt M. Swenson                          
Name:  Kurt M. Swenson
Title:    Chairman and Chief Executive Officer

 

- 3 -

 

 

FLEET NATIONAL BANK, 
   as a Lender

By: /s/ Michael A. Palmer                       
Name: Michael A. Palmer
Title:  Senior Vice President 

 

- 4 -

--------------------------------------------------------------------------------

EXHIBIT 10.15

 

   SEVENTH AMENDMENT AND WAIVER, dated as of February 16, 2004 ("Amendment"),
executed and delivered in connection with that certain FINANCING AGREEMENT,
among ROCK OF AGES CORPORATION, a Delaware corporation ("ROA"), ROCK OF AGES
KENTUCKY CEMETERIES, LLC, a Delaware limited liability company ("Kentucky"),
CAROLINA QUARRIES, INC., a Delaware corporation ("Carolina"), AUTUMN ROSE
QUARRIES, INC., a Georgia corporation ("Autumn"), PENNSYLVANIA GRANITE CORP., a
Pennsylvania corporation ("Pennsylvania"), KEITH MONUMENT COMPANY LLC, a
Delaware limited liability company ("Keith"), ROCK OF AGES MEMORIALS INC., a
Delaware corporation ("Memorials") and SIOUX FALLS MONUMENT CO., a South Dakota
corporation ("Sioux Falls"), as borrowers (ROA, Kentucky, Carolina, Autumn,
Pennsylvania, Keith, Memorials and Sioux Falls each a "Company" and collectively
the "Companies"), the lenders party thereto (each a "Lender" and collectively
the "Lenders") and THE CIT GROUP/BUSINESS CREDIT, INC., as agent for the Lenders
(in such capacity, the "Agent"). Terms which are capitalized in this Amendment
and not otherwise defined shall have the meanings ascribed to such terms in the
Financing Agreement (as defined below).

   WHEREAS, the Companies, the Lenders and the Agent are parties to that certain
Financing Agreement, dated as of December 17, 1997, which agreement has been
amended by (a) the letter amendment dated June 22, 1998 (the "First Amendment"),
(b) the Amendment dated June 1, 1999 (the "Second Amendment"), (c) the Consent
and Amendment dated December 20, 1999 (the "Third Amendment"), (d) the Consent
and Amendment dated as of December 27, 2000 (the "Fourth Amendment"), (e) the
Fifth Amendment dated as of October 23, 2002 (the "Fifth Amendment") and (f) the
Sixth Amendment and Waiver dated November 11, 2003 (the "Sixth Amendment") (as
amended by the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, the Fifth Amendment and the Sixth Amendment, and as the same
may hereafter be amended, modified, supplemented or restated from time to time,
the "Financing Agreement");

   WHEREAS, the Companies have requested that the Lenders (a) waive as Events of
Default the violation of certain financial covenants contained in the Financing
Agreement and (b) agree to modify certain provisions contained in the Financing
Agreement, and the Lenders have agreed to the foregoing request, on the terms
and subject to the conditions set forth in this Amendment.

   NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

   Section One.  Amendments. Section 7 of the Financing Agreement is hereby
amended by inserting therein the following new Paragraphs 23 and 24 immediately
after Paragraph 22 thereof:

   "23.Minimum EBITDA. The Companies shall achieve, on a consolidated basis, for
each fiscal period set forth below, EBITDA in an amount not less than the amount
set forth below opposite such fiscal period:

--------------------------------------------------------------------------------

 

Fiscal Period

 

Minimum EBITDA

(a)

fiscal quarter ended on or about December 31, 2003

 

$3,100,000

        (b)

two (2) fiscal quarters ending on or about March 31, 2004

 

$ (2,000,000)

        (c)

three (3) fiscal quarters ending on or about June 30, 2004

 

$2,300,000

    24.Maximum Capital Expenditures.  During the fiscal year ending on or about
December 31, 2004, the Companies shall not make or contract to make, on a
consolidated basis, Capital Expenditures in an aggregate amount in excess of
$4,500,000."

    Section Two.  Covenant. If, for the fiscal quarter ending on or about
December 31, 2003, the Companies, on a consolidated basis, shall have achieved
EBITDA in an amount not less than the minimum amount required for such fiscal
quarter under Paragraph 23 of Section 7 of the Financing Agreement (as amended
hereby), and such achievement is reflected on the Companies' audited and
consolidated financial statements for the fiscal year ended December 31, 2003,
received by the Agent and each Lender pursuant to Paragraph 8 of Section 7 of
the Financing Agreement, then, the .25% increase in each Applicable Fee
Percentage and each Applicable Increment provided for in paragraph 2 of the
Sixth Amendment shall cease to be effective as of December 31, 2003, provided
that no Default or Event of Default shall have occurred and be continuing.

   Section Three. Waiver. The Companies hereby acknowledge and confirm that for
the fiscal quarter ended on or about December 31, 2003, the Companies failed to
maintain, on a consolidated basis, an Operating Cash Flow Ratio of at least 1.25
to 1, in violation of Subparagraph 14 of Section 7 of the Financing Agreement.
The Companies' failure to maintain, on a consolidated basis, an Operating Cash
Flow Ratio of at least 1.25 to 1 at all times during such fiscal quarter
constitutes an Event of Default (the "Designated Default"). The Companies also
expect that they will not be in compliance with such covenant for each of the
fiscal quarter ending on or about March 31, 2004 and the fiscal quarter ending
on or about June 30, 2004 (collectively, the "Anticipated Defaults"). Upon the
satisfaction of the conditions precedent set forth in Section Five hereof, the
Lenders hereby waive the Designated Default and the Anticipated Defaults as
Events of Default; provided, however, that nothing contained herein shall be
deemed to be a waiver of any other Default or Event of Default, whether or not
the Agent or any Lender has any knowledge thereof, nor shall anything contained
herein be deemed to be a waiver of any other future Default or Event of Default
whatsoever.

   Section Four. Representations and Warranties. To induce the Agent and the
Lenders to enter into this Amendment, each Company warrants and represents to
the Agent and the Lenders as follows:

--------------------------------------------------------------------------------

   (a) all of the representations and warranties contained in the Financing
Agreement and each other document relating thereto to which such Company is a
party continue to be true and correct in all material respects as of the date
hereof, as if repeated as of the date hereof, except for such representations
and warranties which, by their terms, are only made as of a previous date;

   (b) the execution, delivery and performance of this Amendment by such Company
is within its corporate or limited liability company powers, has been duly
authorized by all necessary corporate or limited liability company action, and
such Company has received all necessary consents and approvals (if any shall be
required) for the execution and delivery of this Amendment;

   (c) upon the execution of this Amendment, this Amendment shall constitute the
legal, valid and binding obligation of such Company, enforceable against such
Company in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency or similar laws affecting creditors'
rights generally and (ii) general principles of equity;

   (d) Such Company is not in default under any indenture, mortgage, deed of
trust, or other material agreement or material instrument to which it is a party
or by which it may be bound. Neither the execution and delivery of this
Amendment, nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof will (i) violate any law or regulation
applicable to such Company, (ii) cause a violation by such Company of any order
or decree of any court or government instrumentality applicable to it, (iii)
conflict with, or result in the breach of, or constitute a default under, any
indenture, mortgage, deed of trust, or other material agreement or material
instrument to which such Company is a party or by which it may be bound, (iv)
result in the creation or imposition of any lien, charge, or encumbrance upon
any of the property of such Company, except in favor of the Agent, to secure the
Obligations, or (v) violate any provision of any organizational document or
capital stock of such Company;

   (e) No Default or Event of Default has occurred and is continuing, except for
the Designated Default which is being waived pursuant to Section Three hereof;
and

   (f) Since the date of the receipt by the Agent and the Lenders of the
Companies' most recent financial statements, no change or event has occurred
which has had or is reasonably likely to have a material adverse effect on the
business, operations, prospects, profitability or condition, financial or
otherwise, of such Company, the Companies and their subsidiaries taken as a
whole or the Collateral (collectively a "Material Adverse Effect").

   Section Five.  Conditions Precedent. Sections Two and Three of this Amendment
shall become effective when all of the following conditions, the satisfaction of
each of which is a condition precedent to the effectiveness of this Amendment,
shall have occurred:

   (a)   The Agent shall have received a fully executed counterpart or original
of this Amendment.

   (b)   All of the representations and warranties set forth in Section Four of
this Amendment shall be true and correct.

--------------------------------------------------------------------------------

 

   (c) The Agent and the Lenders shall have received payment of all fees,
expenses and disbursements (including, without limitation, the fees and expenses
of external counsel) incurred by them in connection with the preparation,
negotiation and execution of this Amendment and the transactions contemplated to
occur hereunder.

   Section Six.  General Provisions.

   (a)  Except as herein expressly amended, the Financing Agreement and all
other agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.

   (b)  As of the effective date hereof, all references to the Financing
Agreement in the Financing Agreement shall mean the Financing Agreement as
amended hereby and as hereafter amended, supplemented or modified from time to
time.

   (c)  This Amendment embodies the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether written or
oral, of the parties with respect thereto.

   (d)  This Amendment may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all of which shall constitute one and the same agreement.

   (e)  This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to conflicts of law
principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------




   IN WITNESS WHEREOF, each Company, the Agent and each of the Lenders has
signed below to indicate its agreement with the foregoing and its intent to be
bound thereby.

 

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
AUTUMN ROSE QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

By: /s/ Kurt M. Swenson 
Name:  Kurt M. Swenson
Title:     Chairman and Chief Executive Officer
of each of the above Companies

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,
     as Agent and as a Lender

By: /s/ John Thomas  
Name:  John Thomas
Title:    Assistant Vice President

 

 

 

FLEET NATIONAL BANK,
     as a Lender

By: /s/ Michael A. Palmer
Name:  Michael A. Palmer
Title:     Senior Vice President 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.21

AMENDMENT NO. 1 TO SUPPLY AGREEMENT

   This Amendment No. 1 to Supply Agreement is made as of the 1st day of January
2004, by and among ROCK OF AGES CORPORATION, a Delaware corporation with its
principal office located at 772 Graniteville Road, Graniteville, Vermont 05654
("ROCK"); and ADAMS GRANITE CO., INC. a Vermont corporation ("Adams").

RECITALS:

   WHEREAS, ROCK and Adams entered into a Supply Agreement dated January 11,
2002 ("Supply Agreement"); and

   WHEREAS, ROCK and Adams desire to amend the Supply Agreement in accordance
with the terms set forth below.

   NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are herein acknowledged, the parties agree as follows:

   1.   Section 3 of the Supply Agreement shall be amended by deleting the
current section 3 in its entirety and replacing it with the following new
section 3:

   3.   Minimum Ordering Obligations. During the Term ROCK shall place orders
for at least Two Million Two Hundred Fifty Thousand Dollars ($2,250,000.00) (the
"Minimum Order") of Monuments from Adams in each year of the Term, commencing
January 1, 2004. Notwithstanding the foregoing, the Minimum Order may vary up or
down by up to 10% during each year of the remaining Term. The Minimum Order for
each year shall be measured separately, and any such variance in one year shall
not be added to or subtracted from the Minimum Order obligation in any
subsequent year during the Term.

  2.   Section 4 of the Supply Agreement shall be amended by deleting the
current section 4 in its entirety and replacing it with the following new
section 4:

   4.  Failure to Meet Minimum Order; Remedy. Adams shall provide ROCK with a
report of the orders placed by ROCK under this Agreement within Thirty (30) days
prior to the end of each year of the Term. ROCK shall verify Adams' report with
its own numbers and communicate any discrepancies to Adams. If the orders for a
given year are less than the adjusted Minimum Order, then ROCK shall, at its
sole option: (i) place orders for Monuments in the amount of the deficiency; or
(ii) pay to Adams the gross margin that Adams would have realized had such
orders been placed and filled. For the purposes of this Section 3, the gross
margin shall be Adams' average gross margin on sales of Monuments to ROCK over
the prior 2 year period, calculated in accordance with generally accepted
accounting principles, consistently applied. Adams shall keep adequate books and
records sufficient to allow ROCK to calculate the average gross margin, and
shall allow ROCK access to such books and records in accordance with Section 8
hereof.

 

--------------------------------------------------------------------------------

The placement of orders and/or the payment of Adams' estimated gross margin, as
provided in section 4(i) or (ii) above, shall be Adams' sole and exclusive
remedy for ROCK's failure to meet the Minimum Order. In no event shall ROCK be
liable to Adams for any claims or demands in equity for specific performance or
claims or demands at law for any further amounts or damages of any kind, whether
direct or indirect, including, but not limited to, loss of revenue or profits or
any special, incidental or consequential damages, even if ROCK has been advised
of the possibility of such damages.

   3.   Except as amended by this Amendment No. 1, ROCK and Adams hereby agree
and acknowledge that the remainder of the Supply Agreement shall be unchanged
and shall remain in full force and effect.

   IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Supply Agreement all as of the date first above written.

WITNESS                                                     

 

 ROCK OF AGES CORPORATION

By: /s/ Michael Tule                    
      Michael Tule, Vice President/General Counsel       ADAMS GRANITE COMPANY,
INC.
 

By: /s/ Kerry F. Zorzi                 
     Kerry F. Zorzi, President

   

 

2

 

--------------------------------------------------------------------------------